Citation Nr: 1638625	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to claimed bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine.

4.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine and/or claimed cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1963 to October 1965 and from July 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and September 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran was previously represented by the Minnesota Department of Veterans Affairs.  In February 2013, he changed his representation to the Disabled American Veterans.

In an August 2013 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The issues of entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine; and entitlement to service connection for a headache disorder, to include as secondary to service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine and/or claimed cervical spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This case has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.
FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
2.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service.

3.  The Veteran's tinnitus was at least as likely as not incurred during his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Bilateral Hearing Loss

The Veteran reported that he was exposed to noise from his duties as an electrical lineman as he was required to run communication lines to different artillery units while other servicemembers were firing.  See May 2010 Statement in Support of Claim.  The Veteran also stated that he was not provided with hearing protection in the military.  See February 2011 VA Form 9.  The Veteran is competent to report noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, the Veteran's record of assignments between November 1963 and March 1964 show that he worked as a communications crewman and a wireman.  In light of this evidence, the Board finds that the Veteran's assertions of in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records (STRs) contain an October 1963 enlistment examination.  No abnormalities related to the Veteran's ears were noted in the clinical evaluation.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

It is important to note that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO - ANSI).  In order to facilitate data comparison, the ASA standards have been converted to the ISO - ANSI standards and are represented by the figures on the right in each column in parentheses.

The Veteran did not report any hearing loss in the corresponding October 1963 Report of Medical History.  The Veteran subsequently reported that his ear hurt in July 1964.  Four days after this initial report, the Veteran still had left ear problems, and he could not hear very much.  The July 1964 STR stated that he had mild left otitis externa.  The Veteran subsequently denied having any hearing loss, running ears; and ear, nose, or throat trouble in the September 1965 Report of Medical History.  The September 1965 separation examination also documented that his ears were normal.  The Veteran's pure tone thresholds, in decibels, were reported to be:







HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
20 (30)
/
20 (25)
LEFT
25 (40)
15 (25)
20 (30)
/
20 (25)

At the beginning of the Veteran's second period of active service in July 1970, the enlistment examination found that the Veteran's ears were still normal.  His pure tone thresholds, in decibels, were documented as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
/
15
LEFT
15
5
15
/
5

In the associated July 1970 Report of Medical History, the Veteran continued to deny having hearing loss; running ears; and ear, nose, or throat trouble.  Following this examination, a November 1970 service examination did not document any ear abnormalities in the clinical evaluation.  The Veteran's audiological evaluation noted that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
10
5
15
20
15

Although the marks on the November 1970 Report of Medical History are faded, it appears that the Veteran did not report any hearing loss.  In the March 1971 separation examination, the Veteran's ears were normal upon clinical evaluation.  The audiological evaluation revealed that the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
10
LEFT
15
5
15
20
5

Following service, the Veteran had occupational noise exposure from working in a machine shop and as a truck driver.  See August 2010 VA examination; December 2013 VA examination.

During the August 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
55
60
60
LEFT
50
50
65
65
65

Speech audiometry revealed speech recognition ability of 94 percent bilaterally based on the Maryland CNC word list.

The subsequent December 2013 VA examination reported that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
55
65
65
LEFT
35
45
65
70
70

Using the Maryland CNC word list, the speech recognition score was 88 percent bilaterally.

The Board first notes that the Veteran has a current diagnosis of bilateral sensorineural hearing loss that is considered disabling under the criteria of 38 C.F.R. § 3.385.  See August 2010 VA examination; December 2013 VA examination.  The first element needed for service connection, therefore, is met.  

The Veteran has also indicated that he experienced hearing loss since his military service by reporting that his bilateral hearing loss began in 1964.  See May 2010 Claim.  The Board finds that the Veteran is competent to establish the continuity of his hearing loss symptomatology since service.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Board also finds the Veteran to be credible in this regard as the record does not contain any contradictory evidence.

The Board notes that both the August 2010 and December 2013 VA examiners opined that the Veteran's bilateral hearing loss was less likely than not related to service.  However, the Board finds that neither examiner adequately considered the evidence indicating that the Veteran experienced symptoms of hearing loss during service and since that time.  Therefore, these opinions are inadequate and do not have much, if any, probative value.

The Board also acknowledges that the Veteran received post-service occupational and recreational noise exposure.  However, the Veteran reported that he wore a helmet to protect his hearing when using a motorcycle.  See February 2011 VA Form 9.  He also noted that the noise he experienced from working as truck driver was quieter than the nose he encountered in the military from the firing of weapons.  Moreover, as noted above, the Veteran's credible statements reflect that his hearing loss symptomatology has been present since service and before these post-service exposures occurred.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss was incurred during his active service.  Providing the Veteran with the benefit of the doubt, the Board finds that the criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met and the claim is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.

Tinnitus

The Veteran contends that his current tinnitus began during active service.  See May 2010 Claim.  The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to tinnitus.  However, the Veteran stated that he was not asked if tinnitus was present at the time of his discharge from service.  See February 2011 VA Form 9.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).
 
The Board acknowledges that the August 2010 VA examiner noted that the Veteran first noticed his tinnitus 18 to 20 years before the examination.  However, in his October 2010 Notice of Disagreement, the Veteran reported that the examiner's account of his history regarding tinnitus was inaccurate.  According the Veteran, he informed the examiner that he first noticed his tinnitus in March 1964, and the symptoms have been present since that time.  He noted that he only described the symptoms as worsening rather than beginning 18 to 20 years before the examination.  See February 2011 VA Form 9.  The Board also notes that the Veteran reported that his tinnitus began during active service before the August 2010 VA examination.  See May 2010 Claim.  Affording the Veteran the benefit of the doubt, the Board finds his assertions regarding the onset of his tinnitus to be credible.

The Board acknowledges that the August 2010 VA examiner provided a negative nexus opinion as a result of the Veteran's reports of a delayed onset of symptoms and post-service occupational noise exposure.  In addition, the December 2013 VA examiner stated that she could not provide an opinion without resorting to speculation as a result of the conflicting accounts regarding when the Veteran's tinnitus symptoms began.  However, as noted above, the Board finds the Veteran's reported history of symptoms during and since service to be credible.  Thus, the negative August 2010 opinion is based on an inaccurate factual premise and lacks probative value.

Consequently, the most probative evidence of record supports a finding that the Veteran's tinnitus first manifested during active service and the symptoms have been present since that time.  The Board notes that the record has also raised the theory that the Veteran's tinnitus is secondary to his bilateral hearing loss.  However, as the record supports a grant of service connection on a presumptive basis under 38 C.F.R. § 3.307, the Board need not address any other theory of entitlement advanced.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during active service.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The August 2013 Board determined that another VA examination and medical opinion were needed before an adjudication of the Veteran's service connection claim for a cervical spine disorder.  An appropriate VA examination was subsequently conducted in December 2013, and the examiner diagnosed the Veteran with degenerative disc disease and cervical spondylosis with neural foraminal impingement.  However, the examiner's opinion only addressed the etiology of the Veteran's degenerative disc disease.  The Board notes that cervical spondylosis is a type of degenerative joint disease and therefore appears to be distinct from his degenerative disc disease.  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).  In addition, the Veteran's claim for a cervical spine disorder includes all currently diagnosed cervical spine disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board finds that a remand is necessary to obtain an additional medical opinion that adequately addresses each pertinent diagnosis of record.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the Veteran's service connection claim for a headache disorder, the Board notes that the December 2013 VA examiner provided a negative nexus opinion regarding whether the Veteran's headache disorder was directly related to service or secondary to his service-connected lumbar spine disorder.  However, the examiner opined that it is more likely than not that the headache disorder is related to the Veteran's cervical degenerative disc disease.  Thus, the Board finds that the Veteran's service connection claims for a cervical spine disorder and a headache disorder are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's service connection claim for a headache disorder must be deferred until the appropriate actions concerning the intertwined service connection claim for a cervical spine disorder are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Fargo VA Health Care System and/or VA Nebraska-Western Iowa Health Care System dated since October 2012.

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of all of the Veteran's current cervical spine disorders.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all current cervical spine disorders.  The examiner should specifically indicate whether the Veteran has degenerative disc disease and cervical spondylosis with neural foraminal impingement.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each identified disorder, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the cervical spine disorder manifested during active service or is otherwise related to active service.

In this regard, the examiner should address the following:  (1) the Veteran's report from the December 2013 VA examination that during service, he fell 18 to 20 feet from a pole and landed and landed on his buttocks before falling backwards onto his spine; (2) the Veteran's report from the December 2013 VA examination that during his in-service fall from a pole, he received an electric shock from a live wire; and (3) the Veteran's assertion that he has continued to experience symptoms of neck discomfort since the in-service fall.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine caused the Veteran's cervical spine disorder.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected spinal stenosis with severe spondylolisthesis of the lumbar spine permanently aggravated the Veteran's cervical spine disorder.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


